Citation Nr: 1716533	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-35 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than August 31, 2012, for the award of service connection for anxiety disorder.



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel








INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from September 1950 to August 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for a nervous disorder in January 1987.  Despite being notified of the requirement that he submit evidence in support of his claim within one year, he failed to do so, and the claim was deemed abandoned.

2. After the January 1987 claim was deemed abandoned, neither a formal nor informal claim for entitlement to service connection for an anxiety disorder, or any other psychiatric disorder, was received prior to August 31, 2012.


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2012, for the award of service connection for an anxiety disorder have not been met.  38 U.S.C.A. §§ 5108, 5110 (West 2014); 38 C.F.R. §§, 3.400, 3.158 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, and written statements of the Veteran.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

The Veteran seeks an effective date earlier than August 31, 2012, for the award of service connection for an anxiety disorder.  Essentially, he asserts the award of service connection should be effective retroactively to his separation from active service.  

The record reflects the Veteran first filed a claim of service connection for a nervous disorder in January 1987.  By letter dated February 1987, the Veteran was requested to submit evidence in support of his claim, and informed that such evidence must be submitted within one year.  Having received no response, the RO determined the Veteran had abandoned his claim by decision dated April 1987.  

The Veteran did submit a claim in September 1996; however, the Veteran specifically limited this claim to pension benefits and excluded service connected compensation.  A permanent and total evaluation for pension purposes was assigned from September 1996.  The Veteran did not subsequently submit any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for a nervous disorder, or any other psychiatric disorder, prior to August 31, 2012.  Rather, on this date, the Veteran submitted VA From 21-526b, Veterans Supplemental Claim for Compensation, specifically requesting service connection for PTSD.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2016).

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C. Chapter 18 based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a).

As noted above, the Veteran's 1987 claim was deemed abandoned, as he did not submit evidence in support of his claim within one year of notification.  Therefore, pursuant to 38 C.F.R. § 3.158(a), the proper effective date shall not be earlier than the date of filing the new claim which, in the instant case, was received August 31, 2012.  As such, the Board finds that an effective date prior to August 31, 2012, for the award of service connection for an anxiety disorder is not warranted, as the Veteran did not file a new claim for service connection for this condition prior to this date.  Thus, the Veteran's appeal must be denied.  Id.  


ORDER

An effective date earlier than August 31, 2012, for the award of service connection for an anxiety disorder is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


